PER CURIAM:
Michael Scott McRae appeals the district court’s order denying various motions challenging his criminal conviction. We have reviewed the record and find no reversible error. Accordingly, we grant McRae’s motion to file an addendum and affirm for the reasons stated by the district court. United States v. McRae, No. 5:97-cr-00094-H-6 (E.D.N.C. Nov. 9, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.